179 F.2d 303
JONESv.UNITED STATES.
No. 5996.
United States Court of Appeals Fourth Circuit.
Submitted January 4, 1950.
Decided January 9, 1950.

Ottis Mayo Jones, pro se.
Leslie E. Given, United States Attorney, Charleston, W. Va., and Philip A. Baer, Assistant United States Attorney, Huntington, W. Va., for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and WARLICK, District Judge.
PER CURIAM.


1
This is an appeal from the denial of a motion made under 28 U.S.C.A., § 2255 to vacate and set aside the judgment and sentence in a criminal case. We have carefully examined the record in the case and think that the motion was properly denied. Appellant was indicted under 18 U.S.C.A. § 415 [revised § 2314] for transporting falsely made securities in interstate commerce. He was represented by counsel appointed for him by the court and entered a plea of guilty to the first count of a ten count indictment, the other nine counts of which were withdrawn by the United States Attorney. He was sentenced to five years imprisonment, and, after he had commenced the service of his sentence, moved to set it aside on the ground that he had not been faithfully represented by counsel and that his plea of guilty had been entered as the result of false promises made to him as to the punishment he would receive. The judge below appointed other counsel to represent him on the hearing of the motion and had him brought from the federal prison in Atlanta to be present in court when it was heard. In addition to hearing from his attorney, the court called on appellant himself to make any statement that he cared to make in support of his motion. Neither he nor his attorney were able to produce any evidence whatever that counsel had not faithfully represented him or that his plea of guilty had been induced by any false promises. The motion was properly denied.


2
Affirmed.